Citation Nr: 1114769	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent osteonecrosis, right femoral head, with acetabular fracture and hip osteoarthritis, status post surgical repair.  

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine with bilateral L4 sciatic nerve involvement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to August 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.  Specifically, the appeal ensued following a July 2006 rating decision which confirmed and continued the 30 percent rating in effect for the right hip disorder and the 10 percent rating in effect for the lumbar spine disorder.  

During the appeal process, upon rating decision in March 2008, a temporary total rating (TTR), based on surgical or other treatment necessitating convalescence, was assigned for the right hip disorder.  This resulted in a 100 percent rating, effective November 6, 2007, through December 31, 2007.  That decision also established a 100 percent rating from January 1, 2008, to be followed by an evaluation of 30 percent from January 1, 2009.  The 10 percent rating in effect for the low back disorder was confirmed and continued.  The 30 percent rating for the right hip disorder was again confirmed and continued in May 2009, as was the 10 percent rating in effect for the low back disorder.  

A Travel Board hearing was held in February 2010 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2010); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Regarding the issues on appeal, the Board finds that Remand is necessary to afford adequate adjudication of the issues.  Since the last VA examination specifically addressing the severity of the right hip disorder was conducted in March 2006, and the last VA examination specifically addressing the severity of the low back disorder was conducted in January 2008, there is evidence to suggest that the Veteran's right hip and low back disabilities have worsened.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Moreover, at the recent personal hearing, the Veteran testified as to increased severity of right hip and low back symptoms.  He described pain in the right hip with walking or sitting.  He walked with a limp and reported hip weakness.  He also reported increased pain in the lower back with shooting pains down the extremities.  The complaints regarding the right hip and low back reflect that further examination from an orthopedic specialist is needed to ascertain the current severity of the Veteran's right hip and low back disorders, and also to provide an opinion as to the impact of the right hip and low back disorders presently have on employment.   It is noted that at the hearing, the Veteran stated that due to his right hip and low back, he missed several day per month from work.  His testimony regarding the potential impact of the right hip and low back conditions on employability raises the possibility of these disorders warranting extraschedular consideration.  The Court has held that the determination of whether a Claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).

In view of the foregoing the matter is remanded for the following.

1.  All up-to-date VA and private medical records should be obtained for inclusion in the claims file.

2.  The RO/AMC should schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the nature and extent of his service- connected right hip and low back disabilities.  The claims file and a separate copy of this remand should be made available to and reviewed by the examiner(s) in conjunction with the examination.  Any indicated special studies should be conducted.  The examiner should record pertinent medical complaints, symptoms, and clinical findings.  The active and passive range of motion of the right hip and lumbar/sacroiliac spine in degrees should be reported.  The examiner also should comment on the functional limitations caused by the Veteran's service-connected right hip and low back disabilities.  It is requested that the examiner address the following questions for both the right hip and lumbar spine:

(a)  Does the right hip/lumbar spine disability cause weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy?  If the severity of these manifestations cannot be quantified, the examiner should so indicate.  Specifically, the examiner must address the severity of painful motion from intermediate degrees to severe.  The examiner must note at what degree in the range of motion that pain is elicited as well as the severity of such pain.

(b)  With respect to subjective complaints of pain, the examiner should comment on whether the subjective complaints are supported by objective findings; whether any pain is visibly manifested upon palpation and movement of the right hip/lumbar spine; and whether there are any other objective manifestations that would demonstrate disuse or functional impairment of the hip/back due to pain attributable to the service-connected disabilities.

(c)  The examiner should also comment on the impact of the right hip/lumbar spine disability on the Veteran's ability to obtain and maintain employment.

3.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Following completion of the above actions, the RO/AMC should review the Veteran's claim and determine whether increased ratings are warranted.  Furthermore, the RO's/AMC's consideration of referring this claim for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2010) must be documented on readjudication.  If any determination remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case (SSOC) that contains any additional evidence, citations of applicable laws and regulations not previously provided, and the reasons and bases for the decision.  The Veteran and his representative should be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The purposes of this remand are to comply with due process of law and to further develop the Veteran's claim. No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may result in the denial of the claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


